Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-12, 14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al., US 2015/0280012.
Sato et al. shows the invention as claimed including a field effect transistor, comprising:  a source and a drain (for example, 7b and 7c), the source being made of a Dirac material; a channel disposed between the source and drain, wherein the channel is made of a channel material that is doped opposite to the source; and a gate (for example, 4) disposed on the channel and electrically connected to the channel, wherein the channel material when not being doped is different from the Dirac material when not being doped (note that this is the case because the channel and source/drain regions have different terminations (see, for example, paragraph 0031).
Concerning dependent claims 2 and 11, note that the material can be graphene (see paragraph 0028).

Regarding dependent claims 5 and 14, note that the source and channel are doped oppositely (see, for example, paragraphs 0085—0086).
With respect to dependent claims 7 and 18, note that the semiconductor material can be a two dimensional semiconductor material such as graphene (see paragraph 0028).
Concerning dependent claims 8 and 16, note that the drain and channel can be formed from the same type of material (see, for example, fig. 8).
Regarding dependent claims 9 and 17, note that the drain can be formed of the Dirac material (again, see fig. 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 4, 6, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al., US 2015/0280012.
Sato et al. is applied as above but does not expressly disclose the contact barrier height between the source and the channel and the equivalent oxide thickness. With respect to the equivalent oxide thickness, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum oxide thickness depending upon a variety of factors including the desired scaling factor of the device and such limitation would not lend patentability to the instant invention absent a showing of unexpected results.
Regarding the particular contact barrier height between the source and the channel, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum barrier height between the source and the channel depending upon a variety of factors including the desired device characteristics and such limitation would not lend patentability to the instant invention absent a showing of unexpected results.

Response to Arguments
Applicant's arguments filed 07/22/21 have been fully considered but they are not persuasive. Applicant argues that the channel material when not being doped is different from the Dirac material of the source region when not being doped. However, this is the case because the channel and source/drain regions have different terminations (see, for example, paragraph 0031).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        

January 5, 2022